THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   October 29, 2020



In the Court of Appeals of Georgia
 A20A1499. TREJO-VALDEZ v. ASSOCIATED AGENTS et al.

      HODGES, Judge.

      Jose Trejo-Valdez sustained a compensable back injury while working for

Associated Agents, Inc. d/b/a Bathroom Designs and filed a claim for workers’

compensation benefits. Following two surgeries, Trejo-Valdez’s authorized treating

physician recommended that Trejo-Valdez receive a spinal cord stimulator. After

initially denying Trejo-Valdez’s request for the stimulator, the administrative law

judge for the State Board of Workers’ Compensation (“Board”) designated a new

authorized treating physician at Associated’s request and approved Trejo-Valdez for

a trial of the stimulator, and Associated appealed. The Appellate Division of the

Board affirmed the ALJ’s order, but the Superior Court of DeKalb County reversed,

finding that Trejo-Valdez’s claim for a stimulator was barred by res judicata. We
granted Trejo-Valdez’s application for discretionary appeal, and he now argues that

the superior court erred: (1) in finding that his request for a spinal cord stimulator trial

was barred by res judicata; and (2) by placing the burden of proof for authorization

of the stimulator on him. For the following reasons, we reverse.

       In reviewing a workers’ compensation benefits award, both this Court
       and the superior court must construe the evidence in a light most
       favorable to the party which prevailed before the Board. It is [therefore]
       axiomatic that the findings of the State Board, when supported by any
       evidence, are conclusive and binding, and that neither the superior court
       nor this court has any authority to substitute itself as a fact finding body
       in lieu of the Board. However, we review de novo erroneous
       applications of law to undisputed facts, as well as decisions based on
       erroneous theories of law.


(Citations and punctuation omitted.) Sanchez v. Carter, 343 Ga. App. 187 (806 SE2d

638) (2017). So viewed, the record reveals that Trejo-Valdez and a co-worker were

carrying a marble bath tub up a flight of stairs on September 18, 2014. The bath tub

slipped from the co-worker’s hands and landed on Trejo-Valdez, resulting in a back

injury. Following conservative treatment measures for more than one year, Trejo-

Valdez underwent back surgery in January 2016. In April 2016, Trejo-Valdez’s

authorized treating physician, Dr. Phillip Ploska, recommended either a spinal cord


                                             2
stimulator or complete discectomy and fusion. Trejo-Valdez opted for the additional

back surgery in June 2016.

      In October 2016, Dr. Ploska noted that Trejo-Valdez “was still having

symptoms with no improvement since the surgery, that he still had low back pain and

pain extending into his right hip and leg with burning, tingling and numbness.” As

a result, Dr. Ploska concluded that Trejo-Valdez’s “only remaining treatment option

was the spinal cord stimulator. . . .” Dr. Ploska again recommended the stimulator in

April 2017, but two doctors (Drs. Randy Rizor and Donald Langenbeck) performed

independent medical examinations of Trejo-Valdez and concluded that there was no

basis for the stimulator. In February and March 2018, two additional doctors (Drs.

Bennett Grimm and Gaurav Rajput) performed independent medical examinations

and concluded that Trejo-Valdez could benefit from the stimulator. In a July 3, 2018

order, the ALJ designated a new authorized treating physician, Dr. Shevin Pollydore,

for Trejo-Valdez in view of the conflicting medical reports, but denied Trejo-Valdez’s

request for authorization for a spinal cord stimulator “at this time.” (Emphasis

supplied.) In that regard, the ALJ noted that “the preponderance of the evidence does

not establish that the spinal cord stimulator is reasonably required and appear likely



                                          3
to effect a cure, give relief, or restore the employee to suitable employment at this

time.” (Emphasis supplied.)

      Thereafter, Dr. Pollydore also recommended that Trejo-Valdez receive

authorization for a stimulator for a trial period.1 Trejo-Valdez requested a hearing for

approval of a stimulator trial period, to which Associated filed a notice of controvert,

asserting that the proposed treatment was “not . . . a reasonable and necessary medical

procedure. . . .” At the ensuing hearing, Associated also contended that Trejo-

Valdez’s request should be denied pursuant to res judicata. In a May 10, 2019 order,

the ALJ noted Trejo-Valdez’s history of continuing pain in his lower back and his

increased reliance upon opiod agents to control his pain, as well as Dr. Pollydore’s

diagnosis and thorough medical reasoning in support of a trial of a new spinal cord

stimulator. The ALJ first concluded that, because Associated contended that Trejo-

Valdez’s stimulator trial was not reasonable and necessary, it bore the burden of proof

to demonstrate that Trejo-Valdez’s proposed treatment was not compensable.

Concerning Associated’s res judicata argument, the ALJ observed that “[w]orkers’


      1
       To that end, the ALJ noted that “[t]here are numerous medical opinions from
other physicians speculating about whether the stimulator would address [Trejo-
Valdez’s] specific pain extending into his lower extremities. Dr. Pollydore’s
recommendation is to let the trial with the stimulator answer that question.”

                                           4
compensation claims are constantly evolving and an employee’s entitlement to

benefits, especially medical benefits, changes in accordance with the employee’s

changing medical condition and the treatment recommendations of the employee’s

physicians.” As a result, the ALJ concluded that “the doctrine of res judicata does not

preclude [Trejo-Valdez] from pursuing his claim for medical treatment” in view of

“different questions of fact” presented by “the passage of time with additional failed

conservative treatement, a worsening in [Trejo-Valdez’s] symptoms, coupled with the

assessment and opinions of a new expert, Dr. Pollydore.” Finally, the ALJ determined

that the stimulator trial was “reasonably required and appears like[ly] to effect a cure,

give relief or restore the employee to suitable employment and [Associated is]

responsible for providing the trial. . . .” Associated appealed the ALJ’s order to the

Board’s Appellate Division, which affirmed the ALJ’s order.

      Associated then appealed to the superior court.2 Following briefing by the

parties and a hearing,3 the superior court reversed the Appellate Division’s order.

With little analysis in an order prepared by Associated’s counsel, the superior court



      2
       Trejo-Valdez filed a cross-appeal with the superior court, but does not further
challenge the basis of its cross-appeal in this Court.
      3
          The record does not contain a transcript of the superior court’s hearing.

                                           5
found that Trejo-Valdez’s medical issue that was tried before the ALJ’s March 13,

2019 order “was, in substance, the same issue or cause of action previously tried

before the Board and which resulted in a Final Award on July 3, 2018.” Furthermore,

the superior court concluded that “the doctrine of res judicata is binding upon the

[Board] and that said doctrine prohibits retrial of an issue previously tried, such that

the [Board] had no lawful authority to conduct a retrial of an issue previously

decided.” The superior court also found that the Board “erroneously placed the

burden of proof upon [Associated], thus constituting further reversible error of law[,]”

and that “the proceedings below were not based on any request by [Trejo-Valdez] for

a determination of a ‘change in condition for the worse[.]’”

      We granted Trejo-Valdez’s application for discretionary appeal, and this appeal

followed.

      1. In his first enumeration, Trejo-Valdez contends that the superior court

incorrectly found that his request for a spinal cord stimulator trial was barred by res

judicata. We agree.

      Prior to the 2018 order, Dr. Ploska recommended that Trejo-Valdez receive a

spinal cord stimulator and referred him to a Dr. Galan. What followed was a series

of independent medical examinations by five additional doctors, two of whom (Drs.

                                           6
Michael Hilton and Grimm ) felt that Trejo-Valdez would benefit from the stimulator,

two of whom (Drs. Rizor and Langenbeck ) believed that there was no basis for a

stimulator, and one (Dr. Rajput ) who suggested a temporary trial of a stimulator. The

ALJ determined that the preponderance of the evidence did “not establish that the

spinal cord stimulator is reasonably required [or] appear likely to effect a cure, give

relief, or restore the employee to suitable employment at this time.” (Emphasis

supplied.) As a result, the ALJ denied Trejo-Valdez’s “request for authorization of

the spinal cord stimulator with Dr. Galan . . . at this time.”4 (Emphasis supplied.)

However, the ALJ designated Dr. Pollydore as Trejo-Valdez’s new authorized

treating physician.

      Prior to the 2019 order, Dr. Pollydore recommended a spinal cord stimulator

trial for Trejo-Valdez and provided extensive detail on the manner of treatment and

      4
         We do not agree with Associated’s characterization of the phrase “at this
time” as a “misguided effort to suggest that the Board’s first [order] was something
less than ‘final’ in nature and in terms of its binding legal effect.” Rather, we construe
the phrase as meaning exactly what it says — the ALJ’s recognition that, while Trejo-
Valdez’s initial request could not be granted when it was then presented based upon
a lack of credible evidence and a disagreement among several doctors, circumstances
concerning Trejo-Valdez’s treatment or the appointment of his authorized treating
physician were subject to change. Moreover, the quality and quantum of the evidence
presented concerning the need for the stimulator — offered by Dr. Pollydore, whose
appointment was the result of Associated’s request for a change in physician —
increased and ultimately persuaded the ALJ.

                                            7
the potential for success with the stimulator. Of particular relevance, Dr. Pollydore

stated that “the outcome of [a stimulator trial] will then ultimately determine whether

the permanent implantation of the stimulator is appropriate.” The ALJ, finding that

Dr. Pollydore’s opinions “contribute[d] significantly to the preponderance of the

evidence” and were “the most persuasive evidence in the record,” approved Trejo-

Valdez’ request for the “spinal cord stimulator trial as recommended by Dr.

Pollydore. . . .”

       At the outset, we note that the doctrine of res judicata applies to workers’

compensation claims. See Vought Aircraft Indus. v. Faulds, 281 Ga. App. 338, 339

(636 SE2d 75) (2006); Webb v. City of Atlanta, 228 Ga. App. 278, 279 (1) (491 SE2d

492) (1997). Under this doctrine, “[a]n administrative decision acts as an estoppel in

any subsequent judicial proceeding between the same parties where the issue is

identical to that decided in the administrative proceeding.” (Emphasis supplied.)

Aldrich v. City of Lumber City, 273 Ga. 461, 464 (542 SE2d 102) (2001). However,

       a former judgment binds only as to the facts in issue and events existing
       at the time of such judgment, and does not prevent a re-examination
       even of the same questions between the same parties, if in the interval
       the material facts have so changed or such new events have occurred as
       to alter the legal rights or relations of the litigants.


                                             8
(Citation omitted.) Nix v. 230 Kirkwood Homes, 300 Ga. 91, 95 (2) (793 SE2d 402)

(2016). As the party asserting the affirmative defense, Associated bears the burden

of establishing it. See Glen Oak, Inc. v. Henderson, 258 Ga. 455, 458 (2) (a) (369

SE2d 736) (1988); Sanders v. Trinity Universal Ins. Co., 285 Ga. App. 705, 707 (3)

(647 SE2d 388) (2007).

      In this case, we conclude that res judicata does not bar Trejo-Valdez’s request

for a spinal cord stimulator trial for two reasons. First, pursuant to OCGA § 34-9-200

(a) (1), an injured worker is entitled to medical care and services “which are

prescribed by a licensed physician . . . [and] which in the judgment of the State Board

of Workers’ Compensation shall be reasonably required and appear likely to effect

a cure, give relief, or restore the employee to suitable employment.”5 In the 2018

order, the ALJ found that the preponderance of the evidence did “not establish that

the spinal cord stimulator is reasonably required [or] appear likely to effect a cure,

give relief, or restore the employee to suitable employment at this time.” (Emphasis

supplied.) As a result, the ALJ denied Trejo-Valdez’s “request for authorization of


      5
       For all injuries occurring on or before June 30, 2013, the obligation to provide
medical benefits is ongoing. OCGA § 34-9-200 (a) (1). For non-catastrophic injuries
occurring after this date, there is a 400-week cap on the provision of medical benefits
for non-catastrophic claims. See OCGA § 34-9-200 (a) (2), (3).

                                          9
the spinal cord stimulator with Dr. Galan . . . at this time.” (Emphasis supplied.) The

ALJ also found that Trejo-Valdez was “entitled to ongoing medical benefits” and that

Dr. Pollydore, “a physician specializing in physical medicine and rehabilitation,”

would be an appropriate specialist to treat Trejo-Valdez6 and designated Dr. Pollydore

as Trejo-Valdez’s new authorized treating physician. Thereafter, in the 2019 order,

the ALJ observed that there were “numerous medical opinions from other physicians

speculating about whether the stimulator would address [Trejo-Valdez’s] specific

pain” and that “Dr. Pollydore’s recommendation is to let the trial with the stimulator

answer that question.” In addition, the ALJ’s 2018 order only denied Trejo-Valdez’s

request for a stimulator at that time, therefore recognizing that, in view of the

appointment of a new treating physician, the nature of Trejo-Valdez’s treatment could



      6
        Of particular interest, the ALJ’s July 3, 2018 order resulted, at least in part,
from Associated’s request to change Trejo-Valdez’s authorized treating physician.
The new physician, Dr. Pollydore, suggested that a spinal cord stimulator trial period
could “ultimately determine whether the permanent implantation of the stimulator is
appropriate.” Having obtained the new physician it sought, Associated cannot now
disassociate itself from Dr. Pollydore’s prescribed treatment under the guise of res
judicata. Accepting Associated’s current argument would mean that once a new
physician had been designated, no oversight of that physician by the Board would
follow. This reasoning contradicts the purpose of the Workers’ Compensation Act.
See, e.g., Savannah Hospitality Svcs. v. Scriven, 350 Ga. App. 195, 197 (828 SE2d
423) (2019).

                                          10
change. See, e.g., Nix, 300 Ga. at 95 (2).7 Taken together, these factors reveal that the

ALJ’s 2018 order was not intended to forever preclude any further review of the

availability of a spinal cord stimulator to address Trejo-Valdez’s injury.

      Second, the issues decided by the ALJ in the two orders were not identical. See

Aldrich, 273 Ga. at 464. As we have stated, the ALJ initially denied Trejo-Valdez’s

request for a spinal cord stimulator proposed by Dr. Galan. Following a change in

physician, however, Trejo-Valdez’s health did not improve and he became more

reliant on opiod treatments to control his constant pain. Dr. Pollydore, rather than

recommend permanent installation of a stimulator, suggested that a trial period with

a higher frequency stimulator would not only “determine whether the permanent

implantation of the stimulator is appropriate[,]” but would resolve the conflict

between the multiple physicians as to Trejo-Valdez’s need for the stimulator.


      7
        It is true that “[t]he State Board of Workers’ Compensation has no continuing
jurisdiction over its awards except to determine a change in condition.” (Citation and
punctuation omitted.) Webb, 228 Ga. App. at 279 (1). However, Associated has not
supported its argument that a change in condition may only be initiated by a claimant,
or even that OCGA § 34-9-104 (b) even applies; even so, the plain language of
OCGA § 34-9-104 (b) provides that any party, or the Board on its own motion, may
apply for another decision based upon a change in condition. To the extent that is the
analysis applied in the ALJ’s 2019 order, then, the same was not improper. In any
event, as explained herein, Trejo-Valdez’s proposed treatment is governed by State
Board of Workers’ Compensation Rule 205 (d) (1), not OCGA § 34-9-104 (b).

                                           11
Therefore, in view of Trejo-Valdez’s health, the appointment of a new physician, the

new physician’s recommendation for a different course of treatment, and the

differences in the stimulator and the manner in which the stimulator would be applied

(on a trial basis, as opposed to permanent installation), we conclude that Trejo-

Valdez’s request for a stimulator trial period was not identical to the issues raised

before the ALJ’s 2018 order. See, e.g., Nix, 300 Ga. at 95 (2). It follows that res

judicata does not bar Trejo-Valdez’s second request for a spinal court stimulator. See,

e.g., Travelers Ins. Co. v. Haney, 92 Ga. App. 319, 325 (88 SE2d 492) (1955)

(concluding that, where an original award allows compensation in some amount, res

judicata does not apply to question of whether claimant “is entitled to compensation

in some amount, and what the amount is”).

      Carried to its ultimate conclusion, Associated’s argument would automatically

foreclose any additional treatment following an ALJ’s award. Such a position

confounds the underlying purpose of the Workers’ Compensation Act for, as we have

recognized, the Act is “a humanitarian measure which should be liberally construed

to effectuate its purpose.” (Citation and punctuation omitted.) Savannah Hospitality

Svcs. v. Scriven, 350 Ga. App. 195, 197 (828 SE2d 423) (2019); see also Gen. Ins.

Co. v. Bradley, 152 Ga. App. 600, 603 (263 SE2d 446) (1979) (“[OCGA § 34-9-200]

                                          12
is designed to bring about, hopefully for the better, a change in claimant’s medical

condition[.]”). In short, we agree with the ALJ’s analysis, and so hold, that, because

a claimant’s course of treatment is fluid and may evolve over time as either the

claimant’s condition changes, the recommendations of the authorized treating

physician change, or the authorized treating physician changes, a claimant may re-

litigate a proposed course of treatment following the appointment of a new authorized

treating physician and the claimant’s failure to respond to more conservative

treatment alternatives.8 Accordingly, we reverse the superior court’s judgment finding

that Trejo-Valdez’s request for a spinal cord stimulator, as recommended by Dr.

Pollydore, was barred by res judicata.

      2. Trejo-Valdez further argues that the superior court improperly placed upon

him the burden of proof. Again, we agree.

      In issues concerning a change of condition for the worse, see OCGA § 34-9-

104 (b), the burden of proof rests with the claimant. See, e.g., North Ga. Technical

& Vocational School v. Boatwright, 144 Ga. App. 66, 67 (1) (240 SE2d 563) (1977).

However, in cases such as this one, in which “medical treatment is controverted on


      8
        We reach no conclusion here as to whether re-litigation may be appropriate
in other cases based upon other facts.

                                         13
the grounds that the treatment is not reasonably necessary, the burden of proof shall

be on the employer.” State Board of Workers’ Compensation Rule 205 (d) (1).

Similarly, the burden of proof to demonstrate that Trejo-Valdez’s request for a

stimulator trial is barred by res judicata lies with Associated. See, e.g., Glen Oak, 258

Ga. at 458 (2) (a).

      In this case, Dr. Pollydore, Trejo-Valdez’s authorized treating physician,

recommended a spinal cord stimulator trial period, and Trejo-Valdez requested a

hearing for approval of the trial. Associated filed a notice of controvert, asserting that

the proposed treatment was not “a reasonable and necessary medical procedure. . . .”

See Board Rule 205 (d) (1).9 Accordingly, under the plain language of Board Rule

205 (d) (1), the burden of proof to demonstrate that Trejo-Valdez’s proposed

treatment was not reasonably necessary rested with Associated. Nevertheless, the

superior court, without conducting any analysis, summarily concluded that the Board

“erroneously placed the burden of proof upon [Associated], thus constituting further




      9
        As a result, notwithstanding that Dr. Pollydore’s recommendation for a
stimulator trial period was based partially upon Trejo-Valdez’s worsening condition,
Associated’s controvert to that recommendation was the procedural vehicle that
placed the issue before the ALJ.

                                           14
reversible error.”10 Therefore, the superior court erred in finding that Trejo-Valdez

was required to satisfy an unidentified burden of proof.

      3. In the argument section of his appellant’s brief, Trejo-Valdez included two

additional arguments that were not enumerated as error. Therein, Trejo-Valdez asserts

that the superior court erred in: (1) finding that the spinal cord stimulator was not

medically necessary; and (2) requiring him to plead a change in condition in order to

revisit the disapproval of his spinal cord stimulator. Because we do not consider

arguments that have not been enumerated as error, nor may a party expand his

enumerations of error through argument in a brief, Trejo-Valdez’s remaining

arguments present nothing for our review. See, e.g., Manley v. State, 287 Ga. App.

358, 360 (4) (651 SE2d 453) (2007). Nevertheless, in view of our holding in Division

1, supra, these arguments are rendered moot.11

      10
          The trial court did not even cite which burden of proof should have applied:
(1) the burden of proof to show a change of condition for the worse, Boatwright, 144
Ga. App. at 67 (1); (2) the burden of proof in cases in which “medical treatment is
controverted on the grounds that the treatment is not reasonably necessary, the burden
of proof shall be on the employer[,]” Board Rule 205 (d) (1); or (3) the burden of
proof to demonstrate res judicata. See, e.g., Glen Oak, 258 Ga. at 458 (2) (a). Only
the first of these burdens would apply to Trejo-Valdez, but, as we have noted, OCGA
§ 34-9-104 (b) is not implicated in this action.
      11
        Furthermore, the superior court did not render a decision concerning the
medical necessity of the spinal cord stimulator. As a result, even had Trejo-Valdez’s

                                         15
      In sum, we conclude that the superior court erred in finding that res judicata

barred Trejo-Valdez’s request for a spinal cord stimulator trial period following the

designation of a new authorized treating physician. We further conclude that the

superior court erred in finding that “the Board erroneously placed the burden of proof

on [Associated]. . . .” Therefore, we reverse the superior court’s order reversing the

Appellate Division’s final award and affirm the Appellate Division’s final award.

      Judgment reversed. Doyle, P. J., concurs. McFadden, C. J., concurs fully in

Divisions 1 and 2 and concurs specially in Division 3.




argument been properly enumerated as error, there would be nothing for this Court
to review.
 A20A1499. TREJO-VALDEZ v. ASSOCIATED AGENTS et al.

        MCFADDEN, Chief Judge, concurring fully in part and concurring specially in

part.

        I concur fully in Divisions 1 and 2 of the majority opinion, but specially in

Division 3. I agree, as the majority holds in Division 3, that Trejo-Valdez’s

additional arguments are moot, given our reversal on other grounds. But I disagree

with the majority’s statement that his additional arguments present nothing for our

review because they were not enumerated as error.

        OCGA § 5-6-40 requires the appellant to file “an enumeration of the errors

which shall set out separately each error relied upon.” Our Supreme Court has

explained that “[a]n error of law has as its basis a specific ruling made by the trial

court.” Felix v. State, 271 Ga. 534, 539 (523 SE2d 1) (1999). So for us “to review a



                                          2
trial court ruling for legal error, a party must set forth in the enumeration of errors the

allegedly erroneous ruling.” Id. But

       [t]he individual facets of [an] appellant[’s] attack on the legal ruling
       with which [he] took issue are arguments in support of a legal position
       and are not, in and of themselves, errors of law. Because the arguments
       supporting a position concerning a legal ruling are not themselves legal
       rulings, they do not have to be enunciated in the enumeration of errors
       in order to merit appellate consideration.


Id. at 539-540 (emphasis supplied).

       Here, Trejo-Valdez enumerated as error the superior court’s order reversing the

award of the appellate division on the spinal cord stimulator issue. This “is a specific

ruling made by the trial court, and [Trejo-Valdez’s] enumeration of that ruling as

error is sufficient to place that ruling before us for review. [Trejo-Valdez was] not

required to enumerate as error the individual facets of [his] attack on that ruling.”

Zhong v. PNC Bank, N.A., 345 Ga. App. 135, 139 (2) (a) (812 SE2d 514) (2018)

(citing Felix, supra).

       Parties often include summaries of their arguments in their enumerations of

error. And such summaries are often helpful. But they are not required. The fact that




                                            3
Trejo-Valdez’s enumeration contains a summary of his res judicata argument does not

mean that he was required to set out his other arguments in the enumeration.

      So I disagree with the majority’s position that Trejo-Valdez’s failure to

enumerate as error his additional arguments precludes our review of those arguments.

But because I agree that the arguments are moot in light of our reversal, I concur

specially in Division 3.




                                         4